Moción sobre desestimación de apelación. Examinada la moción y las certificaciones que se acompañan y apareciendo que el pleito fué establecido contra varios de-mandados pidiendo la nulidad de ciertas actuaciones en una administración judicial, y habiéndose hecho la notificación del escrito de apelación solamente a uno de los demandados sin que se hiciera a los demás que pueden ser perjudicados o beneficiados por el resultado de la apelación, de conformi-dad con la ley y la jurisprudencia aplicable, se desestima el recurso.